 


115 HRES 151 EH: Honoring the life of former Minority Leader of the House of Representatives, Robert Henry “Bob” Michel.
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 151 
In the House of Representatives, U. S.,

February 27, 2017
 
RESOLUTION 
Honoring the life of former Minority Leader of the House of Representatives, Robert Henry Bob Michel. 
 
 
Whereas the death of the late Minority Leader of the House of Representatives, Robert H. Bob Michel, on February 17, 2017, has created not only a personal loss to his family, his many colleagues, and friends, but also a great loss to the Nation; Whereas Bob Michel led a remarkable life, personally blessed with four children, eight grandchildren, and two great grandchildren;  
Whereas Bob Michel was born and raised in Peoria, Illinois; Whereas as a young man, Bob Michel joined the United States Army at the height of World War II, landing on the beaches of Normandy and fighting across Europe through the Battle of the Bulge, earning two Bronze Stars, four Battle stars, and the Purple Heart for his wounds; 
Whereas Bob Michel returned home from Europe, graduated from Bradley University, and embarked on a career in public service that would span 44 years;  Whereas Bob Michel was then elected to Congress, going on to serve honorably for 38 years representing Peoria and much of Central Illinois with great distinction, and was chosen by his colleagues to serve them as House Minority Whip, and for 14 years as the elected Republican Minority Leader of the House of Representatives; 
Whereas Bob Michel’s formidable legislative skills were invaluable in enacting key initiatives of President Reagan and President George H.W. Bush on behalf of the people; Whereas Bob Michel will be long remembered by all for his strong dedication to responsible public service and his love of the people of the United States; 
Whereas Bob Michel conducted himself as a leader with a commitment to civil discourse, personal dignity, political consensus, and adherence to fundamental human values;  Whereas Bob Michel’s public service culminated in the award of the Nation's highest civilian honor, the Presidential Medal of Freedom; and 
Whereas in the House of Representatives and in his life, Bob Michel’s uncommon decency and generosity of spirit were evident to all who knew and worked with him: Now, therefore, be it   That the House of Representatives— 
(1)honors the life, achievements, and distinguished public service of Bob Michel; and (2)expresses its condolences to his family on his passing. 
 
Karen L. Haas,Clerk.
